The defendant William answers that as to the payment made by the plaintiff to Coffin, as executor, he believes it was by a fraudulent combination between them to take advantage of him, as the said firm of himself and brother was largely indebted to him, which fact was well known to the plaintiff and Coffin. And he insists on his right as surviving partner to the bond, and that the plaintiffs' payment to the executor of John was illegal and gratuitous.
His honor Judge CALDWELL at Rowan, on the last Spring Circuit, dissolved the injunction theretofore granted in the cause, and from his order therein the plaintiff appealed to the Supreme Court.
The entire legal ownership of the note survived to the defendant William Richards, and the personal representative of the deceased obligee had no right to receive any part of it. The plaintiff, therefore, made the payment in his own wrong.
Whether the personal representative of the deceased (278)  obligee has a right in Equity to call upon the survivor for an account, it is not necessary now to decide, because the defendant fully meets and denies all supposed grounds of equity. The order dissolving the injunction is affirmed.
PER CURIAM.                  Interlocutory order affirmed.